Title: From John Adams to James McHenry, 22 May 1800
From: Adams, John
To: McHenry, James


                        
                            
                            Philadelphia May 22d 1800
                        
                        The President requests the candid opinion of the Secretary of War, upon the project in the inclosed letter of Col Smith. Whether his request can be granted in whole or in part consistent, with military & political justice & propriety without favor or affection. The P. prays Mr. McHenry to return Smith’s letter.
                        
                            
                        
                        
                    